Detailed Action
Applicant amended claims 1, 4, 7, 11, 14, 16, 17, and 19 and presented claims 1-20 for examination.

Duplicate Claims, Warning
Applicant is advised that should claims 4, 14 and 19 be found allowable, claims 5, 15 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 10-15 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al., Pub. No.: US 2015/0019642 (Wang), in view of Lintz, Pub. No.: US 2017 /0329762 (Lintz).

Claim 1.	Wang teaches:
A computer-implemented method comprising: 
determining, by a computing system, at least a first category of content items, a second category of content items, and a third category of content items to be included in a content feed for a user, wherein the first category of content items corresponds to live content items associated with entities to which the user has subscribed, (¶¶ 57, 72, “events based on a user's subscriptions” or events related to persons that the user follows) wherein the second category of content items corresponds to live content items associated with social connections of the user, and (¶ 57, “events created or being attended by the user's contacts, organizations or persons the user is interested in”) wherein the third category of content items corresponds to live content items associated with one topic; (¶¶ 73, 75, 97, “category of the event”/topic based on the user interest such as “music”; ¶ 45, “Movie A, Concert B, and Party C are happening nearby” indicates that the events are live)
determining, by the computing system, a ranking of content items included in the first category, a ranking of content items included in the second category, and a ranking of content items included in the third category; and (fig. 6, events associated with subscribed items(¶ 72), user contacts (¶ 57) and user interest (¶ 65) are presented based on multiple factors (¶ 84))
providing, by the computing system, the content feed with one or more ranked content items from the first category that corresponds to live content items associated with entities to which the user has subscribed, one or more ranked content items from the second category that corresponds to live content items associated with social connections of the user, and one or more ranked content items from the third category that corresponds to live content items associated with the at least one topic, (fig. 6, ¶ 5, events associated with subscribed items(¶ 72), user’s contacts (¶ 57) and user’s interest category/topic (¶ 65) are presented to the user based on multiple factors (¶ 84))
Wang presented events to a user based on the user’s subscriptions, created by user’s social network and the category/topic in which the user is interested. Wang did not specifically disclose  determining, by the computing system, at least one content item that corresponds to the at least one topic based on a machine learning model, wherein the machine learning model is trained to determine the at least one content item corresponds to the at least one topic based on audio associated with the at least one content item; 
Lintz teaches determining, by the computing system, at least one content item that corresponds to the at least one topic based on a machine learning model, wherein the machine learning model is trained to determine the at least one content item corresponds to the at least one topic based on audio associated with the at least one content item. (Lintz, wherein a topic is identified for a digital content by extracting audio associated with the content: ¶ 23, “Content…can comprise a variety of types of data, such as audio, video, text, metadata, and/or the like…The Audio information ( e.g., the audio information, the closed caption information, combinations thereof, and/or the like) can be extracted for analysis… The audio information can be parsed and topics relevant to the audio information, referred to as "parsed topics" can be determined. Parsing audio information can comprise extracting the audio information into intelligible units (e.g., sentences) using natural language processing (NLP), pauses in speech, punctuation in associated closed caption information, combinations thereof, and/or the like”; ¶ 76, “The methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning”)
Both Wang,( Abs.), and Lintz, (Abs.), recommend digital content based on a user’s interest; it would have been obvious before the effective filling date of the claimed determining, by the computing system, at least one content item that corresponds to the at least one topic based on a machine learning model, wherein the machine learning model is trained to determine the at least one content item corresponds to the at least one topic based on audio associated with the at least one content item because doing so would further increase usability of Wang by explicitly identifying a topic for a content from an audio associated with the content for achieving the same predictable result of matching user interests with content topic and enabling users to access the matched content. 
Claim 11.	Wang teaches:
A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
determining, by a computing system, at least a first category of content items, a second category of content items, and a third category of content items to be included in a content feed for a user, wherein the first category of content items corresponds to live content items associated with entities to which the user has subscribed, (¶¶ 57, 72, “events based on a user's subscriptions” or events related to persons that the user follows) wherein the second category of content items corresponds to live content items associated with social connections of the user, and ¶ 57, “events created or being attended by the user's contacts, organizations or persons the user is interested in”) wherein the third category of content items corresponds to live content items associated with one topic; (¶¶ 73, 75, 97, “category of the event”/topic based on the user interest such as “music”; ¶ 45, “Movie A, Concert B, and Party C are happening nearby” indicates that the events are live)
determining, by the computing system, a ranking of content items included in the first category, a ranking of content items included in the second category, and a ranking of content items included in the third category; and (fig. 6, events 
providing, by the computing system, the content feed with one or more ranked content items from the first category that corresponds to live content items associated with entities to which the user has subscribed, one or more ranked content items from the second category that corresponds to live content items associated with social connections of the user, and one or more ranked content items from the third category that corresponds to live content items associated with the at least one topic, (fig. 6, ¶ 5, events associated with subscribed items(¶ 72), user’s contacts (¶ 57) and user’s interest category/topic (¶ 65) are presented to the user based on multiple factors (¶ 84))
Wang presented events to a user based on the user’s subscriptions, created by user’s social network and the category/topic in which the user is interested. Wang did not specifically disclose determining, by the computing system, at least one content item that corresponds to the at least one topic based on a machine learning model, wherein the machine learning model is trained to determine the at least one content item corresponds to the at least one topic based on audio associated with the at least one content item; 
Lintz teaches determining, by the computing system, at least one content item that corresponds to the at least one topic based on a machine learning model, wherein the machine learning model is trained to determine the at least one content item corresponds to the at least one topic based on audio associated with the at least one content item. (Lintz, wherein a topic is identified for a digital content by extracting audio associated with the content: ¶ 23, “Content…can comprise a variety of types of data, such as audio, video, text, metadata, and/or the like…The Audio information ( e.g., the audio information, the closed caption information, combinations thereof, and/or the like) can be extracted for analysis… The audio information can be parsed and topics relevant to the audio information, referred to as "parsed topics" can be determined. Parsing audio information can comprise extracting 
Both Wang and Lintz recommend digital content based on a user’s interest; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied related references for disclosing determining, by the computing system, at least one content item that corresponds to the at least one topic based on a machine learning model, wherein the machine learning model is trained to determine the at least one content item corresponds to the at least one topic based on audio associated with the at least one content item because doing so would further increase usability of Wang by explicitly identifying a topic for a content from an audio associated with the content for achieving the same predictable result of matching user interests with content and enabling users to access the matched content. 

Claim 16.	Wang teaches:
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
determining, by a computing system, at least a first category of content items, a second category of content items, and a third category of content items to be included in a content feed for a user, wherein the first category of content items corresponds to live content items associated with entities to which the user has subscribed, (¶¶ 57, 72, “events based on a user's subscriptions” or events related to persons that the user follows) wherein the second category of content items corresponds to live content items associated with social connections of the user, and ¶ 57, “events created or being attended by the user's contacts, organizations or persons the user is interested in”) wherein the third category of content items corresponds to live content items associated with one topic; (¶¶ 73, 75, 97, “category of the event”/topic based on the user interest such as “music”; ¶ 45, “Movie A, Concert B, and Party C are happening nearby” indicates that the events are live)
determining, by the computing system, a ranking of content items included in the first category, a ranking of content items included in the second category, and a ranking of content items included in the third category; and (fig. 6, events associated with subscribed items(¶ 72), user contacts (¶ 57) and user interest (¶ 65) are presented based on multiple factors (¶ 84))
providing, by the computing system, the content feed with one or more ranked content items from the first category that corresponds to live content items associated with entities to which the user has subscribed, one or more ranked content items from the second category that corresponds to live content items associated with social connections of the user, and one or more ranked content items from the third category that corresponds to live content items associated with the at least one topic, (fig. 6, ¶ 5, events associated with subscribed items(¶ 72), user’s contacts (¶ 57) and user’s interest category/topic (¶ 65) are presented to the user based on multiple factors (¶ 84))
Wang presented events to a user based on the user’s subscriptions, created by user’s social network and the category/topic in which the user is interested. Wang did not specifically disclose determining, by the computing system, at least one content item that corresponds to the at least one topic based on a machine learning model, wherein the machine learning model is trained to determine the at least one content item corresponds to the at least one topic based on audio associated with the at least one content item; 
Lintz teaches determining, by the computing system, at least one content item that corresponds to the at least one topic based on a machine learning model, wherein the machine learning model is trained to determine the at least one content item corresponds to the at least one topic based on audio associated with the at least one content item. (Lintz, wherein a topic is identified for a digital content by extracting audio associated with the content: ¶ 23, “Content…can comprise a variety of types of data, such as audio, video, text, metadata, and/or the like…The Audio information ( e.g., the audio information, the closed caption information, combinations thereof, and/or the like) can be extracted for analysis… The audio information can be parsed and topics relevant to the audio information, referred to as "parsed topics" can be determined. Parsing audio information can comprise extracting the audio information into intelligible units (e.g., sentences) using natural language processing (NLP), pauses in speech, punctuation in associated closed caption information, combinations thereof, and/or the like”; ¶ 76, “The methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning”)
Both Wang and Lintz recommend digital content based on a user’s interest; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied related references for disclosing determining, by the computing system, at least one content item that corresponds to the at least one topic based on a machine learning model, wherein the machine learning model is trained to determine the at least one content item corresponds to the at least one topic based on audio associated with the at least one content item because doing so would further increase usability of Wang by explicitly identifying a topic for a content from an audio associated with the content for achieving the same predictable result of matching user interests with content and enabling users to access the matched content. 

Wang and Lintz teach:
Claim 2.	The computer-implemented method of claim 1, wherein content items included in the first category further include on-demand content items that were previously live content items, on-demand content items that were not previously live content items, or any combination thereof. (Wang, ¶ 72, events based on a user’s subscriptions happening nearby are on-demand contents item that were not previously live content items)
Claims 12 and 17 are rejected under the same rationale as claim 2.
Claim 3.	The computer-implemented method of claim 1, wherein the first category is determined based on information describing the user in a social graph. (Wang, ¶ 57, events created by persons who the user follows in the social network)
Claims 13 and 18 are rejected under the same rationale as claim 3.
Claim 4.	The computer-implemented method of claim 1, wherein determining the ranking of content items in the third category further comprises:
determining, by the computing system, a respective popularity for at least two content items included in the third category among users that visit the geographic location associated with the user; and determining, by the computing system, an ordering for the content items in the category based at least in part on the respective popularities. (Wang, events are recommended based on a location associated with the user (¶ 5), and “if the user’s contacts are in the event’s list” (Abs.)/ the popularity of the event among users that visit the location associated with the user)
Claims 5, 14-15 and 19-20 are rejected under the same rationale as claim 4.
Claim 10.	The computer-implemented method of claim 1, the method further comprising:
determining, by the computing system, an order in which the first category and second category will be presented in the content feed based at least in part on the respective content items included in the first category and in the second category. (Wang, ¶¶ 95-97, order of presented events in the first, second and third categories depends on multiple factors “e.g., the event is nearby and the user is interested in the category of the event”)

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang and Lintz in view of Cannelongo et al., Pub. No.: US 2012/0158527 (Cannelongo).

Claim 6.	Wang as modified taught the method of claim 1, wherein an event is recommend based on the users’ location and popularity of the event ( Wang, ¶¶ 51, 65, 71, 110-111); Wang as modified did not specifically disclose determining, by the computing system, a respective popularity for at least two content items included in the third category among users that share a set of demographics associated with the user; and determining, by the computing system, an ordering for the at least two content items in the category based at least in part on the respective popularities.  
Cannelongo discloses:
determining, by the computing system, a respective popularity for at least two content items included in the third category among users that share a set of demographics associated with the user; and determining, by the computing system, an ordering for the at least two content items in the category based at least in part on the respective popularities. (¶¶ 43, 15 and 133, wherein items from a channel with a limited geographic scope, e.g., a set of demographics associated with users are determined for selecting a popular item for presentation)
Wang ¶¶ 71, 110-111 recommends an event that is popular among user’s contacts; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied related references for disclosing determining, by the computing system, a respective popularity for at least two content items included in the third category among users that share a set of demographics associated with the user; and determining, by the computing system, an ordering for the at least two content items in the category based at least in part on the respective popularities  .

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang and Lintz in view of Liu at al., “Hybrid content filtering and reputation-based popularity for recommending blog articles” (Liu).

Claim 7.	Wang as modified taught the method of claim 1, wherein an event is recommend based on the users’ location and popularity of the event ( Wang, ¶¶ 51, 65, 71, 110-111); Wang as modified did not teach determining, by the computing system, a at least two entities that posted content items that are included in the third category; and determining, by the computing system, an ordering for the content items in the third category based at least in part on the respective popularities for the at least two entities. 
Liu discloses determining, by the computing system, a respective popularity of at least two entities, wherein the at least two entities posted content items that are included in the third category; and determining, by the computing system, an ordering for the content items in the third category based at least in part on the respective popularities for the at least two entities. (p. 793, “Reputation analysis” wherein a popularity/reputation score is calculated and used for recommending an item posted by the publisher: “In this section we derive users’ reputation scores on the basis of the push-follower relationships between users. A publisher is a user who has published and pushed their articles or other users’ articles on the web site. User ub is a follower of user ua if ub has pushed an article after ua has pushed the article. Our approach derives the reputation score of a user on the basis of the number of their followers”)
determining, by the computing system, a at least two entities that posted content items that are included in the third category; and determining, by the computing system, an ordering for the content items in the third category based at least in part on the respective popularities for the at least two entities because doing so would further increase usability of Wang as modified by providing for selecting an event that is posted by a contact/entity who is reputable/popular)
Claim 8.	The computer-implemented method of claim 7, wherein the popularity of an entity is determined based at least in part on a number of users that have subscribed to the entity through a system. (Liu, p. 793, “Reputation analysis” wherein the number of followers/subscribers are used for scoring/ranking an entity/publisher reputation/popularity)

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang, Lintz and Liu as applied to claim 7 above, in view of Arrasvuori et al., Pub. No.: US 2011/0126236 (Arrasvuori).

Claim 9.	Wang as modified teach:
The computer-implemented method of claim 7, wherein the popularity of an entity is determined based at least in part a number of users accessing at least one content item posted by the entity through a system. (Liu, p. 793, “Reputation analysis” wherein the number of followers who accessed the posted content is used for scoring/ranking a publisher’s reputation/popularity)
Wang as modified did not teach live content item posted by the entity.
live content item posted by the entity. (¶ 51, “Content source=video sharing site; Content details=live video feed; popularity=most watched in user's social group)
 Wang, ¶¶ 45, 52 provides for selecting different type of events such as movie, concert, party, “an event created by the user's contact (e.g., an event created on a social-media site by a contact of the user)”; and Liu, p. 793 counts the number of followers who accessed the content posted by an entity for determining the entity popularity; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied related references for disclosing live content item posted by the entity because doing so would provide for an alternative type of posted content for consideration which depends on the design choice for achieving the same result of sleeting an item/event for recommendation.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159